Title: To James Madison from Rufus King, 19 March 1803 (Abstract)
From: King, Rufus
To: Madison, James


19 March 1803, London. No. 86. “Orders were some Time past given to evacuate Egypt, and the English forces have at this Time probably left that Country. The independence of Malta, by the Treaty of Amiens, is placed under the Protection and guarantee of Great Britain, France, Spain, Austria, Russia and Prussia. Austria has acceded, Russia consents to accede, provided the Maltese langue be abolished, to which France agrees, and Prussia is ready to assume the guarantee when that alone is wanted to give effect to the Stipulations respecting Malta. This view is necessary to enable you to form a correct opinion of the demand which the french Ambassador has just made for the evacuation of Malta, and of Lord Hawkesbury’s Answer which was received by the French Ambassador on the 15th., and as soon as it could be translated, dispatched to Paris, where it is expected to have arrived last Evening or this morning.
“The Answer begins by laying down the maxim of the Law of Nations that ‘Conventio omnis intelligitur rebus sic stantibus,’ and after declaring that the Consideration of the state of things as settled by the public Treaties of Europe, and the restitutions to be made pursuant to the Treaty of Amiens, was a principal and essential reason with his Britannic Majesty for entering into that Treaty,… it enumerates the changes that have since happened, without the privity and consent of Great Britain, and which have so materially altered the relative condition of the Powers that are Parties to the Treaty of Amiens. This recapitulation is followed by a reference to the publication of Sebastiani’s Report … as well as to the Exposition of the affairs of France sent by Bonoparte to the Legislative Body; both of which are stated to contain sentiments injurious to the Reputation and Honour of the British Nation: The Answer concludes by insinuating that Great Britain, in these circumstances, might justly refuse to proceed in the farther execution of the Treaty of Amiens; instead whereof his Britannic Majesty, desirous of the continuance of peace, and willing to offer to France still farther proofs of his moderation, is ready to enter into such mutual discussions and explanations with France, as … may be calculated to secure the just Rights of the two Nations, and to maintain the repose of Europe.
“… This answer renders the subject so intricate that even in a different Temper from that which now exists, the Parties would find great difficulty in adjusting their respective Pretensions. The French Ambassador expects to receive the Reply of his Government on the 22nd.: the Military preparations proceed here without the smallest relaxation, and every appearance indicates to my mind the Expectation of War.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 4 pp. In a clerk’s hand, signed by King. Docketed by Wagner as received 2 May. Printed in King, Life and Correspondence of Rufus King, 4:230–32.



   
   The Order of St. John of Jerusalem, also called Knights of Malta or Hospitallers, was divided into nations or langues. By the time of the signing of the Treaty of Amiens, the only langues in existence were those of Aragon, Castile, Germany, Bavaria, and Russia. Article 10 of the treaty established a Maltese langue, which was to be supported by revenues and duties from the island and was to have the same privileges as the others (F. C. Woodhouse, The Military Religious Orders of the Middle Ages: The Hospitallers, the Templars, the Teutonic Knights, and Others [London, 1879], pp. 26–27; Annual Register for 1802, pp. 610–12; Parliamentary History of England, 36:1381–82).



   
   Andréossy’s 10 Mar. letter asked why the British had not yet evacuated Malta in accordance with the Treaty of Amiens, although the French had long since removed their troops from Naples, the Papal States, and Taranto (Annual Register for 1803, pp. 694–95).



   
   “Every agreement is understood when things are standing as they now are.” Hawkesbury’s reply to Andréossy argued that the international situation was so materially altered by French territorial acquisitions as to affect the nature of the compact made at Amiens, giving Great Britain, according to the law of nations, the right to interfere for the purpose of obtaining satisfaction (Vattel, The Law of Nations [1796 ed.], pp. 328–30; Browning, England and Napoleon in 1803, p. 121).


